Citation Nr: 1339407	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left shin disability. 

2.  Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 2008 to February 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran was scheduled for a Board Hearing in February 2011, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  


FINDINGS OF FACT

1.  The competent evidence of record does not indicate that the Veteran is currently diagnosed with a left shin disability. 

2.  The competent evidence of record does not indicate that the Veteran is currently diagnosed with a left foot disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shin disability have not been met.  38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (2002).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran received notification prior to the initial unfavorable agency decision through an April 2009 letter.  The Veteran's claim was subsequently readjudicated, most recently in a June 2010 supplemental statement of the case.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2012).  

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining any additional records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran's representative contends in the appellate brief that his service records are incomplete because records from Hill Air Force Base and a private physician in Utah are not of record.  See October 2013 Appellate Brief.  The RO requested the Veteran's complete service treatment records, and it is unfortunate that any treatment he received at a particular base is not in the file.  As discussed below, there is a bill from Mountain View Orthopedic, but no underlying medical records.  However, the RO did make several requests for the Veteran to send in any additional medical records in his possession or the names and addresses of any private doctors seen, but to date, no information has been received.  Since the physician he saw in Utah is a private physician, VA cannot obtain these records without his authorization.    

The Veteran was afforded a VA contract examination in April 2009.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the VA examination adequate for the purposes of the present claim, as it involved a review of the Veteran's pertinent medical history as well as a physical examination and provides a discussion of the relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the fullest extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; see 38 C.F.R. § 3.159. 

Left Shin and Left Foot Disabilities 

The Veteran asserts entitlement to service connection for a left shin disability and a left foot disability related to his active service.  Specifically, he asserts that he injured his left shin and left foot while doing a "fireman carry" during basic training.  The Veteran is service-connected for right and left knee disorders.

A review of the Veteran's service medical records shows that the Veteran was sent for an orthopedic consultation in December 2008.  He presented to sick call with a 3-week history of bilateral stress fractures of the knees and left foot during training at Ft. Benning.  Additionally, the Veteran was issued two sick slips for bilateral knee pain in January 2009 and February 2009.  There is also evidence that he was treated at Mountain View Orthopedic in Ogden, Utah in December 2008.   

The Veteran states that he received a bone scan in service.  He reports that the impression of the bone scan was that he had stress fractures in both knees and the right shin and was put on leave for 30 days.  See April 2009 VA-Form 21-4138.  His service records do contain a request and authority for leave, noting convalescent leave from December 8, 2008 to January 6, 2009.  After returning to Utah, the Veteran states that he saw a doctor at Hill Air Force Base and was told that he had stress fractures in both knees and the left foot, and was sent to a private doctor for further consultation.  Id.  The Veteran's service records do contain a bill from Mountain View Orthopedic for services provided on December 30, 2008.  Unfortunately, none of these documents are associated with the Veteran's claims file.  Subsequent sick slips dated in January and February 2009 note the knees as the underlying medical issue, and a physical profile notes bilateral tibial stress reactions.  Again, the Veteran is now service-connected for his knee conditions. 

In April 2009, the Veteran underwent a VA contract examination at Kaysville Family Medicine.  At the examination the Veteran's posture and gait was within normal limits, no signs of abnormal weight bearing or breakdown of the feet, callosities or any unusual shoe wear pattern.  The Veteran also did not require any assistive device for ambulation.  During the examination, Dr. S. Jared Potter discussed with the Veteran his medical history and relevant symptomatology and gave the Veteran a thorough examination of his lower extremities, including his knees, shins, ankles and feet.  

The physical examination of the feet and legs showed no relevant findings.  X-rays of the left foot and left tibia/fibula were within normal limits.  These impressions left Dr. Potter to conclude that there is no diagnosis for the Veteran's claim of a left shin disability as there is no pathology to render a diagnosis.  He also concluded that there is no diagnosis for the claimed condition of a left foot disability because there is no pathology to render a diagnosis.  Id.  More recent VA outpatient treatment records show no diagnosis or treatment of a left shin or left foot disorder.

The Board acknowledges that the Veteran claims that he suffers from left shin and left foot disabilities that are etiologically related to his active service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  Lathan v. Brown, 7 Vet. App. 359 (1995).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g. pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of a medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365.  The Veteran's statements have been carefully considered, but they are simply outweighed by the medical opinions cited above.  

Upon review of all the medical evidence provided by the Veteran in support of his claim, there is no evidence of a disability to either his left shin or his left foot.  While the Veteran has consistently reported pain in his left shin and his left foot, pain is not, in and of itself, a "disability" for the purposes of service connection.  

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 'current disability' means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

The Board concludes that a preponderance of the evidence is against the claims for service connection for a left shin disability and a left foot disability.  The benefit of the doubt rule does not apply and service connection for a left shin disability and a left foot disability are not warranted.  See 38 U.S.C.A. § 5107 (2002).  





ORDER

Service connection for a left shin disability is denied. 

Service connection for a left foot disability is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


